DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,955,926. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claimed the same common subject matter.  The same subject matter are mapped below.

Instant Application
U.S. Patent No. 9,955,926
21. A healthcare communication method implemented in a healthcare facility having a plurality of patient rooms, the healthcare communication method comprising: providing a plurality of graphical audio stations, each of the patient rooms having at least one of the plurality of graphical audio stations located therein, each of the plurality of graphical audio stations having a graphical display screen, providing a master station communicatively coupled to each of the graphical audio stations, and 

using user inputs of at least one graphical audio station of the plurality of
graphical audio stations to establish a two-way communication link with a selected one of the other graphical audio stations, to view a list of alerts or nurse calls originating in other patient rooms, to acknowledge alerts or nurse calls originating in other patient rooms, to answer alerts or nurse calls originating in other patient rooms, and to cancel alerts or nurse calls originating in other patient rooms.
1. A healthcare communication system for use in a healthcare facility having a plurality of patient rooms, the healthcare communication system 
comprising:  a plurality of graphical audio stations, each of the patients rooms having at least one of the plurality of graphical audio stations located therein, and 


a master station communicatively coupled to each of the graphical audio stations, each of the plurality of graphical audio stations having a graphical display screen and having user inputs that are usable to establish a two-way communication link with a selected one of the other graphical audio stations, to view a list of alerts or nurse calls originating in other patient rooms, 

to acknowledge alerts or nurse calls originating in other patient rooms, to answer alerts or nurse calls originating in other patient rooms, and to cancel alerts or nurse calls originating in other patient rooms.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Kitagawa (US 2017/0116377) discloses a nurse call system.
-Boone et al. (US 2002/0196141) discloses a method for patient point-of-care data management.
-Ribble et al. (US 2016/0136356) discloses a catheter monitor integration with patient support, hygiene and healthcare communication system.
-Schuman, SR. et al. (US 2009/0212925) discloses a user station for healthcare communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TOAN N PHAM/           Primary Examiner, Art Unit 2684                                                                                                                                                                                             	11/03/22